          Case 2:19-cv-00374-JAM-JDP Document 24 Filed 11/13/20 Page 1 of 14


1    SUSANA ALCALA WOOD, City Attorney (SBN 156366)
     ANDREA M. VELASQUEZ, Senior Deputy City Attorney (SBN 249210)
2    AVelasquez@cityofsacramento.org
     CITY OF SACRAMENTO
3    915 I Street, Room 4010
     Sacramento, CA 95814-2608
4    Telephone: (916) 808-5346
     Facsimile: (916) 808-7455
5
     Attorneys for the CITY OF SACRAMENTO
6    TODD EDGERTON, and PATRICK COX
7
     MELISSA C. NOLD, ESQ. (SBN 301378)
8    Melissa@noldlaw.com
     NOLD LAW
9    Russo Building
     521 Georgia Street
10   Vallejo, CA 94590
     Telephone: (707) 644-4004
11
     Attorneys for Plaintiffs, KHOUA VANG and TED RICHARDS, JR.
12

13
                                UNITED STATES DISTRICT COURT
14
                               EASTERN DISTRICT OF CALIFORNIA
15

16    KHOUA VANG; and TED RICHARDS,                        Case No.: 2:19-CV-00374-JAM-JDP
      JR., individually and as Co-Successors-in-
17    Interest to Decedent DARELL RICHARDS,                STIPULATION FOR PROTECTIVE
                                                           ORDER AND PROTECTIVE ORDER
18
                       Plaintiffs,
19
              vs.
20
      CITY OF SACRAMENTO, a municipal
21
      corporation; and DOES 1-50, inclusive,
22    individually and in their official capacity as
      agents for the Sacramento Police
23    Department,
24                     Defendants.
25

26   1.   PURPOSES AND LIMITATIONS
27        Disclosure and discovery activity in this action are likely to involve production of
28   confidential, proprietary, or private information for which special protection from public
                                                       1
                    STIPULATION FOR PROTECTIVE ORDER AND PROTECTIVE ORDER
     970218
          Case 2:19-cv-00374-JAM-JDP Document 24 Filed 11/13/20 Page 2 of 14


1    disclosure and from use for any purpose other than prosecuting this litigation may be

2    warranted. Accordingly, the parties hereby stipulate to and petition the court to enter the

3    following Stipulated Protective Order. The parties acknowledge that this Order does not

4    confer blanket protections on all disclosures or responses to discovery and that the protection

5    it affords from public disclosure and use extends only to the limited information or items that

6    are entitled to confidential treatment under the applicable legal principles. The parties further

7    acknowledge, as set forth in Section 12.3 below, that this stipulated Protective Order does not

8    entitle them to file confidential information under seal; Civil Local Rule 141 sets forth the

9    procedures that must be followed and the standards that will be applied when a party seeks

10   permission from the court to file material under seal.

11   2.   DEFINITIONS

12        2.1    Challenging Party:       A Party or Non-Party that challenges the designation of

13   information or items under this Order.

14        2.2    CONFIDENTIAL Information or Items: Information (regardless of how it is

15   generated, stored, or maintained) or tangible things that qualify for protection under Federal

16   Rules of Civil Procedure 26(c).

17        2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

18   well as their support staff)

19        2.4    Designating Party:       A Party or Non-Party that designates information or items

20   that it produces in disclosures or in responses to discovery as CONFIDENTIAL.

21        2.5    Disclosure or Discovery Material: All items or information, regardless of the

22   medium or manner in which it is generated, stored, or maintained (including, among other

23   things, testimony, transcripts, and tangible things) that are produced or generated in

24   disclosures or responses to discovery in this matter.

25        2.6    Expert: A person with specialized knowledge or experience in a matter pertinent

26   to the litigation who has been retained by a Party or its counsel to serve as an expert witness

27   or as a consultant in this action.

28   ///
                                                      2
                   STIPULATION FOR PROTECTIVE ORDER AND PROTECTIVE ORDER
     970218
          Case 2:19-cv-00374-JAM-JDP Document 24 Filed 11/13/20 Page 3 of 14


1         2.7      House Counsel: Attorneys who are employees of a party to this action. House

2    Counsel does not include Outside Counsel of Record or any other outside counsel.

3         2.8      Non-Party: Any natural person, partnership, corporation, association, or other

4    legal entity not named as a Party to this action.

5         2.9      Outside Counsel of Record: Attorneys who are not employees of a party to this

6    action but are retained to represent or advise a party to this action and have appeared in this

7    action on behalf of that party or are affiliated with a law firm which has appeared on behalf o

8    the party.

9         2.10     Party: Any party to this action, including all of its officers, directors, employees,

10   consultants, retained experts, and Outside Counsel of Record, and their support staffs.

11        2.11     Producing Party: A Party or Non-Party that produces Disclosure or Discovery

12   material in this action.

13        2.12     Professional Vendors: Persons or entities that provide litigation support services

14   (e.g.,     photocopying,   videotaping,    translating,   transcribing,   preparing   exhibits   or

15   demonstrations, and organizing, storing, or retrieving data in any form or medium) and their

16   employees and subcontractors.

17        2.13     Protected Material: Any Disclosure or Discovery Material that is designated as

18   CONFIDENTIAL.

19        2.14. Receiving Party: A Party that receives Disclosure or Discovery Material from a

20   Producing Party.

21   3.   SCOPE

22        The protections conferred by this Stipulation and Order cover not only Protected Material

23   but also (1) any information copied or extracted from Protected Material; (2) all copies,

24   excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

25   conversations or presentations by Parties or their Counsel that might reveal Protected Material.

26   However, the protections conferred by this Stipulation and Order do not cover the following

27   information: (a) any information that is in the public domain at the time of disclosure to a

28   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party
                                                      3
                     STIPULATION FOR PROTECTIVE ORDER AND PROTECTIVE ORDER
     970218
          Case 2:19-cv-00374-JAM-JDP Document 24 Filed 11/13/20 Page 4 of 14


1    as a result of publication not involving a violation of this Order, including becoming part of

2    the public record through trial or otherwise; and (b) any information known to the Receiving

3    Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a

4    source who obtained the information lawfully and under no obligation of confidentiality to the

5    Designating Party. Any use of Protected Material at trial shall be governed by a separate

6    agreement or order.

7    4.   DURATION

8         Even after final disposition of this litigation, the confidentiality obligations imposed by

9    this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

10   order otherwise directs. Final disposition shall be deemed to be the alter of (1) dismissal of all

11   claims and defenses in this action, with or without prejudice; and (2) final judgment herein

12   after the completion and exhaustion of all appeals, rehearings, remains, trials, or reviews of

13   this action, including the time limits for filing any motions or applications for extension of

14   time pursuant to applicable law.

15   5.   DESIGNATING PROTECTED MATERIAL

16        5.1    Exercise of Restraint and Care in Designating Material for Protection: Each Party

17   or Non-Party that designates information or items for protection under this Order must take

18   care to limit any such designation to specific material that qualifies under the appropriate

19   standards. The Designating Party must designate for protection only those parts of material,

20   documents, items, or oral or written communications that qualify – so that other portions of

21   the material, documents, items, or communications for which protection is not warranted are

22   not swept unjustifiably within the ambit of this Order.

23        Mass, indiscriminate, or routine designations are prohibited. Designations that are shown

24   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

25   encumber or retard the case development process or to impose unnecessary expenses and

26   burdens on other parties) expose the Designating Party to sanctions.           If is comes to a

27   Designating Party’s attention that information or items that it designated for protection do not

28   qualify for protection, that Designating Party must promptly notify all other Parties that it is
                                                     4
                   STIPULATION FOR PROTECTIVE ORDER AND PROTECTIVE ORDER
     970218
         Case 2:19-cv-00374-JAM-JDP Document 24 Filed 11/13/20 Page 5 of 14


1    withdrawing the mistaken designation.

2         5.2    Manner and Timing of Designations: Except as otherwise provided in this Order

3    or as otherwise stipulated or ordered, Disclosure of Discovery Material that qualifies for

4    protection under this Order must be clearly so designated before the material is disclosed or

5    produced.

6         Designation in conformity with this Order requires:

7                (a)    For information in documentary form: (e.g. paper or electronic documents,

8    but excluding transcripts of deposition or other pretrial or trial proceedings), that the Producing

9    Party affix the legend CONFIDENTIAL to each page that contains Protected Material. If

10   only a portion or portions of the material on a page qualifies for protection, the Producing

11   Party also must clearly identify the protected portions(s).

12        A Party or Non-Party that makes original documents or materials available for inspection

13   need not designate them for protection until after the inspecting Party has indicated which

14   material it would like copied and produced. During the inspection and before the designation,

15   all of the material made available for inspection shall be deemed CONFIDENTIAL. After

16   the inspecting Party has identified the documents it wants copied and produced, the Producing

17   Party must determine which documents, or portions of documents qualify for protection under

18   this Order. Then, before producing the specified documents, the Producing Party must affix

19   the CONFIDENTIAL legend to each page that contains Protected Material. If only a portion

20   or portions of the material on a page qualifies for protection, the Producing Party also must

21   clearly identify the protected portions(s).

22               (b)    For testimony given in a deposition or in other pretrial proceedings: that

23   the Designating Party identify on the record, before the close of the deposition, hearing or

24   other proceeding, all protected testimony.

25               (c)    For information produced in some form other than documentary and for

26   any other tangible items: that the Producing Party affix in a prominent place on the exterior of

27   the container or containers in which the information or item is stored the legend

28   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant
                                                     5
                   STIPULATION FOR PROTECTIVE ORDER AND PROTECTIVE ORDER
     970218
          Case 2:19-cv-00374-JAM-JDP Document 24 Filed 11/13/20 Page 6 of 14


1    protection, the Producing Party, to the extent practicable, shall identify the protected

2    portion(s).

3         5.3      Inadvertent Failures to Designate: If timely corrected, an inadvertent failure to

4    designate qualified information or items does not, standing alone, waive the Designating

5    Party’s right to secure protection under this Order for such material. Upon timely correction

6    of a designation, the Receiving Party must make reasonable efforts to assure that the material

7    is treated in accordance with the provisions of this Order.

8    6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS

9         6.1      Timing of Challenges: Any Party or Non-Party may challenge a designation of

10   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

11   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

12   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right

13   to challenge a confidentiality designation by electing not to mount a challenge promptly after

14   the original designation is disclosed.

15        6.2      Meet and Confer: The Challenging Party shall initiate the dispute resolution

16   process by providing written notice of each designation it is challenging and describing the

17   basis for each challenge. To avoid ambiguity as to whether a challenge has been made, the

18   written notice must recite that the challenge to confidentiality is being made in accordance

19   with this specific paragraph of the Protective Order. The parties shall attempt to resolve each

20   challenge in good faith and must begin the process by conferring directly (in voice to voice

21   dialogue; other forms of communications are not sufficient) within 14 days of the date of

22   service of notice. In conferring, the Challenging Party must explain the basis for its belief that

23   the confidentiality designation was improper and must give the Designating party and

24   opportunity to review the designated material, to reconsider the circumstances, and, if no

25   change in designation is offered, to explain the basis for the chosen designation. A Challenging

26   Party may proceed to the next stage of the challenge process only if it has engaged in this meet

27   and confer process first or establishes that the Designating Party is unwilling to participate in

28   the meet and confer process in a timely manner.
                                                     6
                    STIPULATION FOR PROTECTIVE ORDER AND PROTECTIVE ORDER
     970218
          Case 2:19-cv-00374-JAM-JDP Document 24 Filed 11/13/20 Page 7 of 14


1         6.3 Judicial Intervention: If the Parties cannot resolve a challenge without court

2    intervention, the Designating Party shall file and serve a motion to retain confidentiality, (in

3    compliance with Civil Local Rule 141, if applicable) within 21 days of the initial notice of

4    challenge or within 14 days of the parties agreeing that the meet and confer process will not

5    resolve their dispute, whichever is earlier. Each such motion must be accompanied by a

6    competent declaration affirming that the movant has complied with the meet and confer

7    requirements imposed in the preceding paragraph. Failure by the Designating Party to make

8    such a motion including the required declaration within 21 days (or 14 days, if applicable) shall

9    automatically waive the confidentiality designation for each challenged designation. In

10   addition, the Challenging Party may file a motion challenging a confidentiality designation at

11   any time if there is good cause for doing so, including a challenge to the designation of a

12   deposition transcript or any portions thereof. Any motion brought pursuant to this provision

13   must be accompanied by a competent declaration affirming that the movant has complied with

14   the meet and confer requirements imposed by the preceding paragraph.

15        The burden of persuasion in any such challenge proceeding shall be on the Designating

16   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

17   unnecessary expenses and burdens on other parties) may expose the Challenging Party to

18   sanctions. Unless the Designating Party has waived the confidentiality designation by failing

19   to file a motion to retain confidentiality as described above, all parties shall continue to afford

20   the material in question the level of protection to which it is entitled under the Producing

21   Party’s designation until the court rules on the challenge.

22   7.   ACCESS TO AND USE OF PROTECTED MATERIAL

23        7.1 Basic Principles: A Receiving Party may use Protected Material that is disclosed or

24   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

25   defending, or attempting to settle this litigation. Such Protected Material may be disclosed

26   only to the categories of persons and under the conditions described in this Order. When the

27   litigation has been terminated, a Receiving Party must comply with the provisions of section

28   13 below (FINAL DISPOSITION).
                                                     7
                   STIPULATION FOR PROTECTIVE ORDER AND PROTECTIVE ORDER
     970218
         Case 2:19-cv-00374-JAM-JDP Document 24 Filed 11/13/20 Page 8 of 14


1         Protected Material must be stored and maintained by a Receiving Party at a location and

2    in a secure manner that ensures that access is limited to the persons authorized under this

3    Order.

4    7.2 Disclosure of “CONFIDENTIAL” Information or Items: Unless otherwise ordered by

5    the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

6    information or item designated “CONFIDENTIAL” only to:

7         (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

8    of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

9    information for this litigation and who have signed the “Acknowledgment and Agreement to

10   Be Bound” that is attached hereto as Exhibit A;

11        (b) the officers, directors, and employees (including House Counsel) of the Receiving

12   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

13   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

14        (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

15   reasonably necessary for this litigation and who have signed the “Acknowledgment and

16   Agreement to Be Bound” (Exhibit A);

17        (d) the court and its personnel;

18        (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

19   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

20   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

21        (f) during their depositions, witnesses in the action to whom disclosure is reasonably

22   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

23   A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

24   transcribed deposition testimony or exhibits to depositions that reveal Protected Material must

25   be separately bound by the court reporter and may not be disclosed to anyone except as

26   permitted under this Stipulated Protective Order.

27        (g) the author or recipient of a document containing the information or a custodian or

28   other person who otherwise possessed or knew the information.
                                                     8
                   STIPULATION FOR PROTECTIVE ORDER AND PROTECTIVE ORDER
     970218
          Case 2:19-cv-00374-JAM-JDP Document 24 Filed 11/13/20 Page 9 of 14


1    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

2    OTHER LITIGATION

3          If a Party is served with a subpoena or a court order issued in other litigation that compels

4    disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

5    Party must:

6          (a) promptly notify in writing the Designating Party. Such notification shall include a copy

7    of the subpoena or court order;

8          (b) promptly notify in writing the party who caused the subpoena or order to issue in the

9    other litigation that some or all of the material covered by the subpoena or order is subject to

10   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;

11   and

12         (c) cooperate with respect to all reasonable procedures sought to be pursued by the

13   Designating Party whose Protected Material may be affected.

14         If the Designating Party timely seeks a protective order, the Party served with the

15   subpoena or court order shall not produce any information designated in this action as

16   “CONFIDENTIAL” before a determination by the court from which the subpoena or order

17   issued, unless the Party has obtained the Designating Party’s permission. The Designating

18   Party shall bear the burden and expense of seeking protection in that court of its confidential

19   material – and nothing in these provisions should be construed as authorizing or encouraging

20   a Receiving Party in this action to disobey a lawful directive from another court.

21   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

22   THIS LITIGATION

23         (a) The terms of this Order are applicable to information produced by a Non-Party in this

24   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

25   connection with this litigation is protected by the remedies and relief provided by this Order.

26   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

27   additional protections.

28         (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
                                                      9
                    STIPULATION FOR PROTECTIVE ORDER AND PROTECTIVE ORDER
     970218
        Case 2:19-cv-00374-JAM-JDP Document 24 Filed 11/13/20 Page 10 of 14


1    Party’s confidential information in its possession, and the Party is subject to an agreement with

2    the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

3                (1) promptly notify in writing the Requesting Party and the Non-Party that some

4    or all of the information requested is subject to a confidentiality agreement with a Non-Party;

5                (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order

6    in this litigation, the relevant discovery request(s), and a reasonably specific description of the

7    information requested; and

8                (3) make the information requested available for inspection by the Non-Party.

9         (c) If the Non-Party fails to object or seek a protective order from this court within 14 days

10   of receiving the notice and accompanying information, the Receiving Party may produce the

11   Non-Party’s confidential information responsive to the discovery request. If the Non-Party

12   timely seeks a protective order, the Receiving Party shall not produce any information in its

13   possession or control that is subject to the confidentiality agreement with the Non-Party before

14   a determination by the court. Absent a court order to the contrary, the Non-Party shall bear

15   the burden and expense of seeking protection in this court of its Protected Material.

16   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

17        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

18   Material to any person or in any circumstance not authorized under this Stipulated Protective

19   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

20   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

21   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

22   made of all the terms of this Order, and (d) request such person or persons to execute the

23   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

24   11. INADVERTENT            PRODUCTION            OF     PRIVILEGED         OR      OTHERWISE

25   PROTECTED MATERIAL

26        When a Producing Party gives notice to Receiving Parties that certain inadvertently

27   produced material is subject to a claim of privilege or other protection, the obligations of the

28   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
                                                     10
                   STIPULATION FOR PROTECTIVE ORDER AND PROTECTIVE ORDER
     970218
        Case 2:19-cv-00374-JAM-JDP Document 24 Filed 11/13/20 Page 11 of 14


1    provision is not intended to modify whatever procedure may be established in an e-discovery

2    order that provides for production without prior privilege review. Pursuant to Federal Rule of

3    Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure

4    of a communication or information covered by the attorney-client privilege or work product

5    protection, the parties may incorporate their agreement in the stipulated protective order

6    submitted to the court.

7    12. MISCELLANEOUS

8         12.1 Right to Further Relief. Nothing in this Order abridges the right of any person to seek

9    its modification by the court in the future.

10        12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective Order

11   no Party waives any right it otherwise would have to object to disclosing or producing any

12   information or item on any ground not addressed in this Stipulated Protective Order. Similarly,

13   no Party waives any right to object on any ground to use in evidence of any of the material

14   covered by this Protective Order.

15        12.3 Filing Protected Material. Without written permission from the Designating Party or

16   a court order secured after appropriate notice to all interested persons, a Party may not file in

17   the public record in this action any Protected Material. A Party that seeks to file under seal

18   any Protected Material must comply with Civil Local Rule 141. Protected Material may only

19   be filed under seal pursuant to a court order authorizing the sealing of the specific Protected

20   Material at issue. Pursuant to Civil Local Rule 141, a sealing order will issue only upon a

21   request establishing that the Protected Material at issue is privileged, protectable as a trade

22   secret, or otherwise entitled to protection under the law. If a Receiving Party's request to file

23   Protected Material under seal pursuant to Civil Local Rule 141 is denied by the court, then the

24   Receiving Party may file the information in the public record pursuant to Civil Local Rule 141

25   unless otherwise instructed by the court.

26   13. FINAL DISPOSITION

27        Within 60 days after the final disposition of this action, as defined in paragraph 4, each

28   Receiving Party must return all Protected Material to the Producing Party or destroy such
                                                    11
                   STIPULATION FOR PROTECTIVE ORDER AND PROTECTIVE ORDER
     970218
        Case 2:19-cv-00374-JAM-JDP Document 24 Filed 11/13/20 Page 12 of 14


1    material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

2    compilations, summaries, and any other format reproducing or capturing any of the Protected

3    Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

4    submit a written certification to the Producing Party (and, if not the same person or entity, to

5    the Designating Party) by the 60 day deadline that (1) identifies (by category, where

6    appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the

7    Receiving Party has not retained any copies, abstracts, compilations, summaries or any other

8    format reproducing or capturing any of the Protected Material. Notwithstanding this

9    provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,

10   deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial

11   exhibits, expert reports, attorney work product, and consultant and expert work product, even

12   if such materials contain Protected Material. Any such archival copies that contain or

13   constitute Protected Material remain subject to this Protective Order as set forth in Section 4

14   (DURATION).

15        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

16   DATED: November 12, 2020                         SUSANA ALCALA WOOD,
                                                      City Attorney
17

18

19                                            By:     /s/ ANDREA M. VELASQUEZ
                                                      ANDREA M. VELASQUEZ
20                                                    Senior Deputy City Attorney

21                                                    Attorneys for the CITY OF SACRAMENTO
                                                      TODD EDGERTON, and PATRICK COX
22

23
     DATED: November 12, 2020                         NOLD LAW
24

25

26                                            By:     /s/ MELISSA C. NOLD
                                                      MELISSA C. NOLD
27
                                                      Attorneys for Plaintiffs, KHOUA VANG and
28                                                    TED RICHARDS, JR.

                                                    12
                   STIPULATION FOR PROTECTIVE ORDER AND PROTECTIVE ORDER
     970218
        Case 2:19-cv-00374-JAM-JDP Document 24 Filed 11/13/20 Page 13 of 14


1                                              ORDER
2         Good cause having been shown, the Court permits the parties Stipulated Protective Order.
3    IT IS SO ORDERED
4
     DATED: November 12, 2020                  /s/ John A. Mendez
5
                                               THE HONORABLE JOHN A. MENDEZ
6                                              UNITED STATES DISTRICT COURT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  13
                  STIPULATION FOR PROTECTIVE ORDER AND PROTECTIVE ORDER
     970218
         Case 2:19-cv-00374-JAM-JDP Document 24 Filed 11/13/20 Page 14 of 14


1                                               EXHIBIT A

2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

3         I, _________________________________, declare under penalty of perjury that I have

4    read in its entirety and understand the Stipulated Protective Order that was issued by the

5    United States District Court for the Eastern District of California on in the case of Khoua Vang,

6    et al v. City of Sacramento, et al. Case No.: 2:19-cv-00374-JAM-JDP. I agree to comply with and

7    to be bound by all the terms of this Stipulated Protective Order and I understand and

8    acknowledge that failure to so comply could expose me to sanctions and punishment in the

9    nature of contempt. I solemnly promise that I will not disclose in any manner any information

10   or item that is subject to this Stipulated Protective Order to any person or entity except in strict

11   compliance with the provisions of this Order.

12        I further agree to submit to the jurisdiction of the United States District Court for the

13   Eastern District of California for the purpose of enforcing the terms of this Stipulated

14   Protective Order, even if such enforcement proceedings occur after termination of this action.

15   I   hereby   appoint    __________________________          [print   or   type   full   name]    of

16   _______________________________________ [print or type full address and telephone

17   number] as my California agent for service of process in connection with this action or any

18   proceedings related to enforcement of this Stipulated Protective Order.

19   Date: ______________________________________

20   City and State where sworn and signed: _________________________________

21   Printed name: _______________________________

22   Signature: __________________________________

23

24

25

26

27

28
                                                     14
                   STIPULATION FOR PROTECTIVE ORDER AND PROTECTIVE ORDER
     970218
